TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          CORRECTED JUDGMENT RENDERED
                                  APRIL 9, 2015



                                       NO. 03-13-00269-CR


                               Daniel Lopez Cardoza, Appellant

                                                 v.

                                    The State of Texas, Appellee




         APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
            AFFIRMED; MODIFIED AND, AS MODIFIED, AFFIRMED --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the trial court’s

judgments requiring reversal. Accordingly, the Court affirms the trial court’s judgment of

conviction for Count III. However, there was error in the judgment of conviction for Count II

that requires correction. Therefore, the Court modifies the trial court’s judgment of conviction

for Count II to reflect that the “Statute for Offense” is “22.021(a)(1)(B)(iii), (2)(B) Penal Code.”

The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.